Case 1:19-cv-01278-STA-jay Document 27 Filed 07/23/20 Page 1 of 2                     PageID 79




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


    AFFORDABLE CONTRUCTION
    SERVICES, INC., as Assignee,

          Plaintiff,

    v.                                                      No. 1:19-cv-01278-STA-jay

    ERIE INSURANCE EXCHANGE,                                JURY DEMANDED

          Defendant.


                         ORDER GRANTING DEFENDANT’S MOTION
                           FOR PARTIAL SUMMARY JUDGMENT


          Defendant Erie Insurance Exchange has filed a motion for partial summary judgment on

Plaintiff’s claim for statutory bad faith under Tenn. Code Ann. § 56-7-105 and Plaintiff’s claim

for punitive damages. (ECF No. 25.) Plaintiff has not responded to the motion. For the reasons

set forth below, Defendant’s motion is GRANTED.

          The unrefuted facts are as follows.1 (ECF No. 25-2.) This case arises out of an insurance

claim for damages to commercial property owned by New Century Properties, located at 236 Oil

Well Road, Jackson, Tennessee 38305. The property was insured under a commercial package

policy issued by Defendant to New Century Properties, bearing policy number Q47-0450746, for

a policy period of November 4, 2015 to November 4, 2016. The claimed damage to the property

allegedly resulted from a wind and/or hail storm event that occurred in March 2016. After the loss




1
     The facts are stated for the purpose of deciding this motion only.
Case 1:19-cv-01278-STA-jay Document 27 Filed 07/23/20 Page 2 of 2                            PageID 80




occurred, New Century Properties executed an assignment of the insurance claim in favor of

Plaintiff. Plaintiff, as assignee of the insurance claim, is not the holder of the policy.

       Defendant asserts that a bad faith claim is not assignable under Tennessee law and that

Tenn. Code Ann. § 56-7-105 applies only to the holder of the policy. Defendant reasons that,

because bad faith claims are not assignable and Plaintiff is not the holder of the policy, Plaintiff

cannot bring an action for statutory bad faith under Tenn. Code Ann. § 56-7-105. Further, under

Tennessee law, an assignment of an insurance claim is an assignment of only the policy proceeds

themselves. Therefore, as assignee of an insurance claim, Plaintiff’s claims are limited to the

amount payable for covered damage under the policy itself, which does not include punitive

damages.

       The Court agrees with Defendant’s reasoning. See Helping Hands Home Improvement,

LLC v. Pennsylvania Nat'l Mut. Ins. Co., LLC, No. 1:20-cv01006-STA-jay, 2020 WL 2065792, at

*1 (W.D. Tenn. Apr. 29, 2020) (granting insurance company’s motion to dismiss assignee’s bad

faith and punitive damages claims). Accordingly, Defendant is entitled to partial summary

judgment on Plaintiff’s statutory bad faith and punitive damages claim.

       IT IS SO ORDERED.



                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: July 23, 2020
